DETAILED ACTION
Election/Restrictions
Applicant’s election of species MST1 protein in the reply filed on 30 May 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The elected species, MST1 protein, was found to be free of the prior art.  Accordingly, the search is extended to a second species.  The second species to be searched is curcumin.
Claims 6 and 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 30 May 2022.

Status of Application, Amendments, And/Or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment of 12 August 2020 has been entered in full.  Claim 2 is canceled.  Claims 6 and 8-10 are withdrawn from further consideration as discussed above.  Claims 1, 3-5, 7, and 11-30 are under examination.

Sequence Rules
The instant application is not fully in compliance with the sequence rules, 37 CFR 1.821-1.825.  Specifically, the application contains a statement that the electronic copy of the Sequence Listing has a file size of 201 kilobytes.  However, the size of the file be indicated in bytes, not kilobytes.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5, 7, and 11-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Factors to be considered in determining whether a disclosure enables one skilled in the art to make and use the claimed invention in its full scope without resorting to undue experimentation include: (1) the quantity of experimentation necessary; (2) the amount of direction or guidance presented; (3) the presence or absence of working examples; (4) the nature or complexity of the invention; (5) the state of the prior art; (6) the relative skill of those in the art; (7) the predictability or unpredictability of the art; and (8) the breadth of the claims.  See In re Wands, 8 USPQ2d. 1400 (Fed. Cir. 1988).	
In the instant case, the nature of the invention is complex and unpredictable, involving the effects of biological molecules on an individual having diseased physiology.  As was found in Ex parte Hitzeman, 9 USPQ2d 1821 (BPAI 1987), a single embodiment may provide broad enablement in cases involving predictable factors such as mechanical or electrical elements, but more will be required in cases that involve unpredictable factors such as most chemical reactions and physiological activity.  This invention is in a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology”, Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  See also In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970); Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 927 F.2d 1200, 1212, 18 USPQ2d 1016, 1026 (Fed. Cir.), cert. denied, 502 U.S. 856 (1991).  
Specifically, the claimed invention is broadly directed to a method of treating a patient having inflammatory bowel disease (IBD) or primary sclerosing cholangitis (PSC), the method comprising administering to the patient an agonist of the Macrophage Stimulating 1 (MST1)/Macrophage Stimulating 1 Receptor (MST1R) pathway.  The elected agonist is MST1 protein.  Dependent claims recite additional method steps of detecting the presence or absence of an MST1 and/or MST1R variant nucleic acid molecule or variant polypeptide associated with an increased risk of developing IBD and/or PSC.  The claims are broad with respect to the agent being administered (any agonist of MST1 or MST1R, which may act directly on the MST1 or MST1R proteins or indirectly at a point upstream or downstream in the biochemical pathways involving MST1 and/or MST1R).  The agonist may be of any type or class of structure (protein, peptide, antibody, nucleic acid, small organic molecule, etc.).  The claims do not recite a therapeutically effective amount or a desired effect on physiology or disease progression.  The claims reciting detection of variant nucleic acids and/or proteins are also broad with respect to the nature of the variants being detected.
Conversely, the amount of detailed guidance and working examples provided by the application is decidedly narrower.  The specification lists several agonists of MST1 and MST1R at p. 13, li. 9-21.  However, none of these potential therapeutic agents were tested for therapeutic activity in a patient, animal model, or in vitro.  Six MST1R variants were shown to be associated with Crohn’s Disease (a type of IBD) in Table 3.  A prophetic example is provided about generating a mouse model of IBD wherein MST1R is knocked out (Example 2).  However, the model was not generated and evaluated critically as a good or bad model of IBD.  Also, no potential drugs were tested in the model.  Example 3 provides data regarding two MST1 variants (rs3197999 and 3:49684379:G:A) that are been associated with increased risk of IBD and PSC, as well as reduced serum levels or activity of MST1.  (Mutation rs3197999 is disclosed as being linked to IBD in Goyette et al., 2008, Mucosal Immunology 1(2):131-138.)  Example 4 shows that induction of colitis in mice via administration of DSS resulted in increased expression of MST1 and MST1R.  Human IBD, Crohn’s, UC, and FGID subjects also had increased serum levels of MST1 and/or MST1R.  Example 5 discloses generation of a variant MST1R construct.  Example 6 postulates that increased MST1/MST1R signaling is protective and/or promotes tissue repair in IBD and PSC.  The example discloses expression of WT and variant MST1 constructs in normal mice.  Again, no effect on IBD and/or PSC was demonstrated.    
The state of the art establishes that a correlation between altered expression or function of a protein (or its encoding gene) and a disease state may be of interest diagnostically, but does not automatically or predictably indicate that treatment with an agonist or antagonist of the altered protein (or gene encoding such) would be beneficial.  Specifically, markers can be elevated as a result of the disease, or as part of a body’s response to a disease, and cannot be presumed to be causative or contributory to the disease without significant further research. For example, with respect to G-protein coupled receptor perturbations in the disease hypertension, "it has been difficult to determine whether they are the cause or consequence of the disease" (Feldman, 2002, Molecular Pharmacology. 61(4): 707-709). With respect to temporal lobe epilepsy, Janigro (2008, Epilepsy Currents 8(1): 23-24) teaches that “[a]s with many pathological findings in neurodegenerative diseases, it is difficult to determine if the changes are a cause or consequence of epileptic seizures” (p. 23). The literature also specifically speaks to GDF15 levels and cardiac disease, For example, Kempf et al. (2007, Clin. Chem. 53:284-291) and Kempf et al. (2006, Cir. Res. 98:351-360) show a correlation between elevated that GDF-15 levels and adverse cardiovascular events. Such may suggest that treatment with anti-GDF-15 would be beneficial to patients, as was postulated by US 7,919,084 (Breit et al., issued 05 April 2011). However, it was also hypothesized that GDF-15 expression was elevated in response to the cardiovascular event as a way for the body to attempt to protect its tissues from ischemia/reperfusion injury, and data in support of this hypothesis were sound. See Xu et al. (2006, Circ. Res. 98:342-350); Tobin et al. (2006, Drug Discovery Today 11:405-411); and Lajer et al. (2010, Diabetes Care 33:1567-1572). In light of the contradictory findings in the prior art, the therapeutic effects of administering a MST1 or MST1R agonist to a subject could not have been predicted without significant further research amounting to an act of further invention. Accordingly, discovery of a correlation alone is not enabling for a method of treatment.
Due to the large quantity of experimentation necessary to determine how to achieve a desired therapeutic effect on IBD and/or PSC via administration of a MST1 and/or MST1R agonist, the lack of direction/guidance presented in the specification regarding the same, the absence of working examples directed to the same, the complex nature of the invention, the state of the prior art establishing the unpredictability of the effects of a drug targeted to a marker of a disease, and the breadth of the claims, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention.

  Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, and 7 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by WO 2015/085351 A1 (NEWSOUTH INNOVATIONS PTY LIMITED; published 18 June 2015; of record).
‘351 teaches a method of treating a patient having inflammatory bowel disease (IBD) comprising administering curcumin to the patient (abstract; pp. 15-16; claims 1, 3, 20, 21, 26-28).
While ‘351 does not teach that curcumin is an agonist of the MST1/MST1R pathway, such would have been a necessarily inherent feature of curcumin in this therapeutic setting.  Chemical compounds and their properties are inseparable (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA1963)), as are their processes and yields (In re Von Schickh, 362 F.2d 821, 150 USPQ 300 (CCPA 1966)).  Furthermore, it is noted that the court in Integra Life Sciences I Ltd. v. Merck KGaA, 50 USPQ2d 1846 (DC SCalif, 1999) held that a reference teaching a process may anticipate claims drawn to a method comprising the same process steps, despite the recitation of a different intended use in the preamble or the later discovery of a particular property of one of the starting materials or end products.  It is noted that the instant specification indicates that curcumin is an agonist of MST1 at p. 13. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 4, 7, 11, 12, and 14-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/085351 A1 (NEWSOUTH INNOVATIONS PTY LIMITED; published 18 June 2015; of record) in view of Barken et al. (US 2012/0171672 A1; published 05 July 2012).
As discussed above, ‘351 teaches a method of treating inflammatory bowel disease (IBD) in a patient comprising administering curcumin to the patient (abstract; pp. 15-16; claims 1, 3, 20, 21, 26-28).
‘351 does not teach an additional method step of detecting a variant nucleic acid or protein associated with the disease.  However, Barken et al. teach methods of diagnosing and prognosing IBD comprising detecting markers for the disease, wherein the methods also involve or reflect upon administration of a therapeutic agent.  See [0005]-[0038].  The markers can include a SNP in MST1, specifically rs3197999, also known as Arg703Cys.  See Table 1B.  The marker can be detected at the nucleic acid or protein level.  See [0318]-[0338].  The detection can involve obtaining a biological sample from a patient and subjecting the sample to genotyping, immunoassay, in vitro detection, sequencing, primer hybridization and extension, amplification involving a label, reverse transcription of mRNA to cDNA, and alteration-specific probes. [0318]-[0354].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the method of treating IBD comprising administering curcumin to a subject suffering from IBD as taught by ‘351, by including diagnostic or prognostic assay steps as taught by Barken et al. with a reasonable expectation of success.  The motivation to do so would have been apparent to the ordinary skilled artisan, as it is generally known to be useful to confirm a diagnosis or prognosis by detecting disease markers while treating a patient.  By doing so, the ordinary skilled artisan would have appreciated that needless treatment of misdiagnosed patients, or administration of excessive therapeutic drugs to a patient, could be avoided.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874. The examiner can normally be reached M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
26 July 2022